UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: October 31, 2009 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] As of December 4, 2009 the Registrant had 14,600,109 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of October 31, 2009 and January 31, 2009 2 Consolidated Statement of Income for the nine-month and three-monthperiods endedOctober31, 2009 and 2008 3 Consolidated Statement of Shareholders’ Equity for thenine-month periods endedOctober 31, 2009 and2008 4 Consolidated Statement of Cash Flows for the nine-monthperiods endedOctober 31, 2009 and2008 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET PART I – FINANCIAL INFORMATION Item 1.Financial Statements October 31, January 31, ASSETS 2009 2009 Current assets (unaudited) Cash and cash equivalents $32,285,796 $21,749,653 Accounts receivable, net of allowance for doubtful accounts of approximately $268,000 and $167,000, respectively 13,537,023 20,177,672 Inventories 16,681,236 20,236,865 Prepaid expenses, deposits and other current assets 1,474,154 1,997,542 Total current assets 63,978,209 64,161,732 Property, plant and equipment, net 20,240,188 19,389,597 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 697,687 402,062 Total assets $105,714,997 $104,752,304 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $984,301 $746,042 Accounts payable 4,584,270 5,464,629 Accrued salaries, wages and expenses 4,376,192 4,546,199 Dividend payable 876,007 876,007 Customers’ advances 655,599 356,008 Deferred income taxes 250,782 250,782 Total current liabilities 11,727,151 12,239,667 Long-term debt 3,730,580 3,753,228 Other non-current liabilities 8,501,119 8,855,912 Deferred income taxes 1,149,876 1,126,016 Total liabilities 25,108,726 25,974,823 Shareholders’ equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 shares issued, of which 1,328,570 shares were reacquired and held in treasury at the respective dates 1,592,868 1,592,868 Additional paid-in capital 2,959,818 2,465,193 Retained earnings 90,259,436 89,727,308 Accumulated other comprehensive loss (3,522,256 ) (4,324,293 ) Treasury shares, at cost (10,683,595 ) (10,683,595 ) Total shareholders’ equity 80,606,271 78,777,481 Total liabilities and shareholders’ equity $105,714,997 $104,752,304 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF INCOME (unaudited) Nine Months Ended Three Months Ended October 31, October 31, 2009 2008 2009 2008 Net sales $60,334,372 $78,781,675 $19,807,781 $27,979,483 Cost of goods sold 39,538,914 51,311,316 13,131,244 17,734,396 Gross profit 20,795,458 27,470,359 6,676,537 10,245,087 Operating expenses Selling 7,415,388 8,111,853 2,366,455 3,139,258 General and administrative 8,599,958 8,501,240 2,771,681 2,949,983 16,015,346 16,613,093 5,138,136 6,089,241 Income from operations 4,780,112 10,857,266 1,538,401 4,155,846 Interest expense (166,449 ) (179,948 ) (58,994 ) (51,182 ) Other income, net 138,441 376,768 61,689 77,838 Income before taxes 4,752,104 11,054,086 1,541,096 4,182,502 Provision for taxes 1,591,957 3,414,114 516,266 1,171,136 Net income $3,160,147 $7,639,972 $1,024,830 $3,011,366 Earnings per share, basic (1) $.22 $.51 $.07 $.20 Earnings per share, diluted (2) $.22 $.50 $.07 $.20 Cash dividend per share – declared (3) $.18 $.17 $.06 $.06 Cash dividend per share – paid (3) $.18 $.165 $.06 $.055 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 14,600,109 and 15,013,042 for the nine-month periods ended October 31, 2009 and 2008, respectively, and 14,600,109 and 15,042,572 for the three-month periods ended October 31, 2009 and 2008, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 14,676,297 and 15,359,048 for the nine-month periods ended October 31, 2009 and 2008, respectively, and 14,676,525 and 15,402,764 for the three-month periods ended October 31, 2009 and 2008, respectively. (3) The Board of Directors declared quarterly dividends of $.06 per share payable on March 12, 2009, June 12, 2009, September 11, 2009 and December 11, 2009 to shareholders of record as of February 26, 2009, May 29, 2009, August 28, 2009 and November 27, 2009, respectively.Quarterly dividends of $.055 per share were paid on March 11, 2008, June 12, 2008 and September 10, 2008 to shareholders of record as of February 26, 2008, May 29, 2008 and August 27, 2008, respectively, and a quarterly dividend of $.06 per share was paid on December 10, 2008 to shareholders of record on November 26, 2008. See accompanying notes to consolidated financial statements. 3 Index MET-PRO
